

116 HR 3586 IH: Energy Savings and Building Efficiency Act of 2019
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3586IN THE HOUSE OF REPRESENTATIVESJune 27, 2019Mr. Schrader (for himself, Mr. Flores, Mr. Correa, Mr. Peterson, and Mr. O'Halleran) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo promote energy savings in residential and commercial buildings and industry, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Energy Savings and Building Efficiency Act of 2019. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definition of Secretary.
					Title I—Buildings
					Subtitle A—Building Energy Codes
					Sec. 101. Greater energy efficiency in building codes.
					Subtitle B—Worker Training and Capacity Building
					Sec. 111. Building training and assessment centers.
					Title II—Miscellaneous
					Sec. 201. Voluntary nature of building asset rating program.
 2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of Energy. IBuildings ABuilding Energy Codes 101.Greater energy efficiency in building codes (a)DefinitionsSection 303 of the Energy Conservation and Production Act (42 U.S.C. 6832) is amended—
 (1)by striking paragraph (14) and inserting the following:  (14)Model building energy codeThe term model building energy code means a voluntary building energy code or standard developed and updated through a consensus process among interested persons, such as the IECC or ASHRAE Standard 90.1 or a code used by other appropriate organizations.; and
 (2)by adding at the end the following:  (17)IECCThe term IECC means the International Energy Conservation Code as published by the International Code Council.
 (18)ASHRAE standard 90.1The term ASHRAE Standard 90.1 means the American Society of Heating, Refrigerating and Air Conditioning Engineers ANSI/ASHRAE/IESNA Standard 90.1 Energy Standard for Buildings Except Low-Rise Residential Buildings.
 (19)Cost-effectiveThe term cost-effective means having a simple payback of 10 years or less. (20)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103).
 (21)Simple paybackThe term simple payback means the time in years that is required for energy savings to exceed the incremental first cost of a new requirement or code.
 (22)Technically feasibleThe term technically feasible means capable of being achieved, based on widely available appliances, equipment, technologies, materials, and construction practices..
 (b)State building energy efficiency codesSection 304 of the Energy Conservation and Production Act (42 U.S.C. 6833) is amended to read as follows:
						
							304.Updating State building energy efficiency codes
 (a)In generalThe Secretary shall provide technical assistance, as described in subsection (e), for the purposes of—
 (1)implementation of building energy codes by States, Indian tribes, and, as appropriate, by local governments, that are technically feasible and cost-effective; and
 (2)supporting full compliance with the State and local codes. (b)State and Indian tribe certification of building energy code updates (1)Review and updating of codes by each State and Indian tribe (A)In generalNot later than 3 years after the date on which a model building energy code is published, each State or Indian tribe shall certify whether or not the State or Indian tribe, respectively, has reviewed and updated the energy provisions of the building code of the State or Indian tribe, respectively.
 (B)DemonstrationThe certification shall include a statement of whether or not the energy savings for the code provisions that are in effect throughout the State or Indian tribal territory meet or exceed—
 (i)the energy savings of the most recently published model building energy code; or (ii)the energy savings of the existing Energy code previously in effect.
 (C)No model building energy code updateIf a model building energy code is not updated, each State or Indian tribe shall not be subject to any certification requirements.
 (2)Validation by SecretaryNot later than 90 days after a State or Indian tribe certification under paragraph (1), the Secretary shall—
 (A)determine whether the code provisions of the State or Indian tribe, respectively, meet the criteria specified in paragraph (1);
 (B)determine whether the certification submitted by the State or Indian tribe, respectively is complete; and
 (C)if the requirements of subparagraph (B) are satisfied, validate the certification. (3)LimitationNothing in this section shall be interpreted to require a State or Indian tribe to adopt any building code or provision within a code.
									(c)Improvements in compliance with building energy codes
									(1)Requirement
 (A)In generalNot later than 3 years after the date of a certification under subsection (b), each State and Indian tribe shall certify whether or not the State and Indian tribe, respectively, has—
 (i)achieved full compliance under paragraph (3) with the applicable certified State and Indian tribe building energy code or with the associated model building energy code; or
 (ii)made significant progress under paragraph (4) toward achieving compliance with the applicable certified State and Indian tribe building energy code or with the associated model building energy code.
 (B)Repeat certificationsIf the State or Indian tribe certifies progress toward achieving compliance, the State or Indian tribe shall repeat the certification until the State or Indian tribe certifies that the State or Indian tribe has achieved full compliance, respectively.
 (2)Measurement of complianceA certification under paragraph (1) shall include documentation of the rate of compliance based on— (A)inspections of a random sample of the buildings covered by the code in the preceding year; or
 (B)an alternative method that yields an accurate measure of compliance. (3)Achievement of complianceA State or Indian tribe shall be considered to achieve full compliance under paragraph (1) if—
 (A)at least 90 percent of building space covered by the code in the preceding year substantially meets all the requirements of the applicable code specified in paragraph (1), or achieves equivalent or greater energy savings level; or
 (B)the estimated excess energy use of buildings that did not meet the applicable code specified in paragraph (1) in the preceding year, compared to a baseline of comparable buildings that meet this code, is not more than 5 percent of the estimated energy use of all buildings covered by this code during the preceding year.
 (4)Significant progress toward achievement of complianceA State or Indian tribe shall be considered to have made significant progress toward achieving compliance for purposes of paragraph (1) if the State or Indian tribe has developed and is implementing a plan for achieving compliance during the 8-year period beginning on the date of enactment of this paragraph, including annual targets for compliance and active training and enforcement programs.
 (5)Validation by SecretaryNot later than 90 days after a State or Indian tribe certification under paragraph (1), the Secretary shall—
 (A)determine whether the State or Indian tribe has demonstrated meeting the criteria of this subsection, including accurate measurement of compliance;
 (B)determine whether the certification submitted by the State or Indian tribe is complete; and (C)if the requirements of subparagraph (B) are satisfied, validate the certification.
 (6)LimitationNothing in this section shall be interpreted to require a State or Indian tribe to adopt any building code or provision within a code.
									(d)States or Indian tribes that do not achieve compliance
 (1)ReportingA State or Indian tribe that has not made a certification required under subsection (b) or (c) by the applicable deadline shall submit to the Secretary a report on the status of the State or Indian tribe with respect to meeting the requirements and submitting the certification.
 (2)State sovereigntyNothing in this section shall be interpreted to require a State or Indian tribe to adopt any building code or provision within a code.
 (3)Local governmentIn any State or Indian tribe for which the Secretary has not validated a certification under subsection (b) or (c), a local government may be eligible for Federal support by meeting the certification requirements of subsections (b) and (c).
									(4)Annual reports by Secretary
 (A)In generalThe Secretary shall annually submit to Congress, and publish in the Federal Register, a report on— (i)the status of model building energy codes;
 (ii)the status of code adoption and compliance in the States and Indian tribes; (iii)implementation of this section; and
 (iv)improvements in energy savings over time. (B)ImpactsThe report shall include estimates of impacts of past action under this section, and potential impacts of further action, on—
 (i)upfront financial and construction costs, cost benefits and returns (using a simple payback analysis);
 (ii)resulting energy costs to individuals and businesses; and (iii)resulting overall annual building ownership and operating costs.
											(e)Technical assistance to States and Indian tribes
 (1)In generalThe Secretary shall, upon request, provide technical assistance to States and Indian tribes to implement the goals and requirements of this section, including procedures and technical analysis for States and Indian tribes—
 (A)to implement State residential and commercial building energy codes, including increasing and verifying compliance with the codes and training of State, tribal, and local building code officials to implement and enforce the codes; and
 (B)to document the rate of compliance with a building energy code. (2)Technical assistanceThe assistance shall include, as requested by the State or Indian tribe, technical assistance in—
 (A)evaluating the energy savings of building energy codes; (B)assessing the economic considerations, referenced in section 307(c)(5), of implementing building energy codes;
 (C)building energy analysis and design tools; (D)energy simulation models;
 (E)building demonstrations; (F)developing the definitions of energy use intensity and building types for use in model building energy codes to evaluate the efficiency impacts of the model building energy codes; and
 (G)complying with a performance-based pathway referenced in the model code. (3)ExclusionTechnical assistance under this section—
 (A)shall not include actions that promote or discourage the adoption of a particular building energy code or code provision to a State or Indian tribe; and
 (B)shall not be provided for adoption and implementation of model building energy codes for which the Secretary has made a determination under section 307(f)(2)(C) that the code is not cost-effective.
 (4)Information quality and transparencyFor purposes of this section, information provided by the Secretary, attendant to any technical assistance provided to a State or Indian tribe, is influential information and shall satisfy the guidelines established by the Office of Management and Budget and published in the Federal Register on February 22, 2002 (67 Fed. Reg. 8452).
 (5)TrainingSupport shall be offered to States to train State and local building code officials to implement and enforce model building energy codes.
 (6)Local governmentsStates may work under this subsection with local governments that implement and enforce the codes. (7)States adopting other codesUpon a State’s written request, technical assistance may be provided to States adopting an energy code other than a model building energy code.
									(f)Voluntary programs To exceed model building energy code
 (1)In generalThe Secretary shall provide technical assistance, as described in subsection (e), for the development of voluntary programs that exceed the model building energy codes for residential and commercial buildings for use as—
 (A)voluntary incentive programs adopted by local, tribal, or State governments; and (B)non-binding guidelines for energy-efficient building design.
 (2)TargetsThe voluntary programs described in paragraph (1) shall be designed— (A)to achieve substantial energy savings compared to the model building energy codes; and
 (B)to achieve these savings up to 3 to 6 years in advance. (g)Studies (1)GAO study (A)The Comptroller General of the United States shall conduct a study of the impacts of updating the national model building energy codes for residential and commercial buildings. In conducting the study, the Comptroller General shall consider and report, at a minimum—
 (i)the actual energy consumption savings stemming from updated energy codes compared to the energy consumption savings predicted during code development;
 (ii)the actual consumer cost savings stemming from updated energy codes compared to predicted consumer cost savings; and
 (iii)an accounting of expenditures of the Federal funds under each program authorized by the title or by amendments made by this title.
 (B)Report to CongressNot later than 3 years after the date of enactment of the Energy Savings and Building Efficiency Act of 2019, the Comptroller General of the United States shall submit a report to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives including the study findings and conclusions.
 (2)Feasibility studyThe Secretary, in consultation with building science experts from the National Laboratories and institutions of higher education, designers and builders of energy-efficient residential and commercial buildings, code officials, and other stakeholders, shall undertake a study of the feasibility, impact, economics, and merit of—
 (A)code improvements that would require that buildings be designed, sited, and constructed in a manner that makes the buildings more adaptable in the future to become zero-net-energy after initial construction, as advances are achieved in energy-saving technologies;
 (B)code procedures to incorporate a ten-year payback, not just first-year energy use, in trade-offs and performance calculations; and
 (C)legislative options for increasing energy savings from building energy codes, including additional incentives for effective State and local verification of compliance with and enforcement of a code.
 (3)Energy data in multi-tenant buildingsThe Secretary, in consultation with appropriate representatives of the utility, utility regulatory, building ownership, and other stakeholders, shall—
 (A)undertake a study of best practices regarding delivery of aggregated energy consumption information to owners and managers of residential and commercial buildings with multiple tenants and uses; and
 (B)consider the development of a memorandum of understanding between and among affected stakeholders to reduce barriers to the delivery of aggregated energy consumption information to such owners and managers.
 (h)Effect on other lawsNothing in this section or section 307 supersedes or modifies the application of sections 321 through 346 of the Energy Policy and Conservation Act (42 U.S.C. 6291 et seq.).
 (i)Funding limitationsNo Federal funds shall be used to support actions by the Secretary, or States, to promote or discourage the adoption of a particular building energy code or code provision to a State or Indian tribe; or be provided to private third parties or non-governmental organizations to engage in this type of advocacy..
 (c)Model building energy codesSection 307 of the Energy Conservation and Production Act (42 U.S.C. 6836) is amended to read as follows:
						
							307.Support for model building energy codes
 (a)In generalThe Secretary shall provide technical assistance, as described in subsection (b), for updating of model building energy codes.
								(b)Technical assistance to model building energy code-Setting and standard development organizations
 (1)In generalThe Secretary shall, on a timely basis, provide technical assistance to model building energy code-setting and standard development organizations consistent with the goals of this section.
 (2)Technical assistanceThe technical assistance shall include, as requested by the organizations, technical assistance in— (A)evaluating the energy savings of building energy codes;
 (B)assessing the economic considerations, under subsection (c)(5), of code or standards proposals or revisions;
 (C)building energy analysis and design tools; (D)energy simulation models;
 (E)building demonstrations; (F)developing definitions of energy use intensity and building types for use in model building energy codes to evaluate the efficiency impacts of the model building energy codes;
 (G)developing a performance-based pathway for compliance; (H)developing model building energy codes by Indian tribes in accordance with tribal law; and
 (I)code development meetings, including through direct Federal employee participation in committee meetings, hearings and online communication, voting, and presenting research and technical or economic analyses during such meetings.
 (3)ExclusionFor purposes of this section, technical assistance shall not include actions that promote or discourage the adoption of a particular building energy code or code provision. Notwithstanding this exclusion, the Secretary shall be permitted to participate fully in code development activities consistent with the paragraph (2)(I).
 (4)Information quality and transparencyFor purposes of this section, information provided by the Secretary is influential information and shall satisfy the guidelines established by the Office of Management and Budget and published in the Federal Register on February 22, 2002 (67 Fed. Reg. 8452).
									(c)Amendment proposals
 (1)In generalThe Secretary may submit to the model building energy code-setting and standard development organizations timely model building energy code amendment proposals, with supporting evidence, that—
 (A)are at the maximum level of energy efficiency that is technically feasible, technology-neutral, and cost effective, while accounting for the economic considerations under paragraph (5);
 (B)promote the achievement of commercial and residential high-performance buildings through high-performance energy efficiency (within the meaning of section 401 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17061)); and
 (C)increase adoptability and compliance according to section 304 and paragraph (3). (2)Process and factorsAll amendment proposals submitted by the Secretary, along with the entire calculation methodology (including input assumptions and data), shall be published in the Federal Register and made available on the Department of Energy website 90 days prior to any submittal to a code development body. Additionally, the Secretary shall accept public comments for a period of not less than 60 days. Information provided by the Secretary, attendant to submission of any amendment proposals, is influential information, and shall satisfy the guidelines established by the Office of Management and Budget and published in the Federal Register on February 22, 2002 (67 Fed. Reg. 8452). When calculating the costs and benefits of an amendment, the Secretary shall use climate zone weighted averages for equipment efficiency for heating, cooling, ventilation systems and water heating systems, using equipment that is actually installed.
 (3)Small businessWhen establishing amendments under paragraph (1), the Secretary shall ensure compliance with the Small Business Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note; Public Law 104–121) for any indirect economic effect on small entities that is reasonably foreseeable and a result of such amendment rule.
									(4)Appliance standards and other factors affecting building energy use
 (A)In generalIn establishing amendments under paragraph (1), the Secretary shall develop and adjust the amendments in recognition of potential savings and costs relating to—
 (i)efficiency gains made in appliances, lighting, windows, insulation, and building envelope sealing; (ii)advancement of distributed generation and on-site renewable power generation technologies;
 (iii)equipment improvements for heating, cooling, ventilation systems and water heating systems; (iv)building management systems and SmartGrid technologies to reduce energy use; and
 (v)other technologies, practices, and building systems regarding building plug load and other energy uses.
 (B)RequirementIn developing and adjusting the amendments, the Secretary shall use climate zone weighted averages for equipment efficiency for heating, cooling, ventilation systems and water heating systems, using equipment that is actually installed.
 (5)Economic considerationsIn establishing and revising amendments under paragraph (1), the Secretary shall consider the economic feasibility of achieving the proposed amendments established under this section and the potential costs and savings for consumers and building owners, by conducting a return on investment analysis, using a simple payback methodology over a 3-, 5-, and 7- year period. The Secretary shall not propose, or provide technical or financial assistance for, any provision in the code or amendment that has a simple payback greater than 10 years.
 (d)Analysis methodologyThe Secretary shall make publicly available the entire calculation methodology (including input assumptions and data) used by the Secretary to estimate the energy savings of code or standard proposals and revisions.
 (e)Methodology developmentThe Secretary shall establish a methodology for evaluating cost-effectiveness of energy code changes in multifamily buildings that incorporates economic parameters representative of typical multifamily buildings.
								(f)Determination
 (1)AnalysisIf the provisions of the IECC or ASHRAE Standard 90.1 regarding building energy use are revised, not later than 90 days after the date of the publication of the revised code, the Secretary shall conduct a return on investment analysis of the entire code, by climate zone, using a simple payback methodology over a 3-, 5-, and 7-year period.
 (2)DeterminationIf the provisions of the IECC or ASHRAE Standard 90.1 regarding building energy use are revised, the Secretary shall make a determination not later than 15 months after the date of the publication of the revised code, on whether or not the revised code—
 (A)improves energy efficiency in buildings compared to the previously existing model building energy code;
 (B)is technically feasible; and (C)is cost-effective.
 (g)AdministrationIn carrying out this section, the Secretary shall— (1)publish notice of amendment proposals and supporting analysis and determinations under this section in the Federal Register to provide an explanation of and the basis for such actions, including any supporting modeling, data, assumptions, protocols, and cost benefit analysis, including return on investment; and
 (2)provide an opportunity for public comment on amendment proposals and supporting analysis and determinations under this section.
 (h)Voluntary codes and standardsNot withstanding any other provision of this section, any model building code or standard established under this section shall not be binding on a State, local government, or Indian tribe as a matter of Federal law..
					BWorker Training and Capacity Building
 111.Building training and assessment centersThe Secretary shall provide grants to institutions of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) and Tribal Colleges or Universities (as defined in section 316(b) of that Act (20 U.S.C. 1059c(b))) to establish building training and assessment centers—
 (1)to identify opportunities for optimizing energy efficiency and environmental performance in buildings;
 (2)to promote the application of emerging concepts and technologies in commercial and institutional buildings; and
 (3)to train engineers, architects, building scientists, building energy permitting and enforcement officials, and building technicians in energy-efficient design and operation.
					IIMiscellaneous
			201.Voluntary nature of building asset rating program
 (a)In generalAny program of the Secretary that may enable the owner of a commercial building or a residential building to obtain a rating, score, or label regarding the actual or anticipated energy usage or performance of a building shall be made available on a voluntary, optional, and market-driven basis.
 (b)Disclaimer as to regulatory intentInformation disseminated by the Secretary regarding the program described in subsection (a), including any information made available by the Secretary on a website, shall include language plainly stating that such program is not developed or intended to be the basis for a regulatory program by a Federal, State, local, or municipal government body.
				